Citation Nr: 9934194	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-43 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability, 
and, if so, whether the reopened claim may be granted.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for residuals of a head 
injury, including headaches.

5.  Entitlement to service connection for residuals of 
fractures of the right hand and wrist, other than the right 
little finger.

6.  Entitlement to service connection for bilateral knee 
disability.

7.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Cheyenne, Wyoming.  In December 1994, jurisdiction over the 
case was transferred to the RO in Seattle, Washington.  
Pursuant to the veteran's April 1996 request, jurisdiction 
over the case was thereafter transferred to the Boise, Idaho 
RO.  Jurisdiction of the case was thereafter transferred to 
the RO in St. Louis, Missouri, in March 1997.  In November 
1997, jurisdiction over the case was transferred back to the 
MROC in Cheyenne, Wyoming.  The veteran testified before the 
undersigned member of the Board at a hearing held at the MROC 
in July 1999.  Additional evidence, consisting of VA 
treatment records, was thereafter received in August 1999, 
for which a waiver of initial MROC consideration was not 
attached.

The Board notes that a May 1997 VA examiner suggested that 
the veteran's claimed headaches, to some extent, were 
physiologic manifestations of anxiety associated with his 
PTSD.  The issue of entitlement to service connection on a 
secondary basis for headaches is therefore referred to the 
MROC for appropriate action.

The issues of entitlement to a rating in excess of 30 percent 
for PTSD and whether new and material evidence has been 
submitted to reopen a claim for service connection for back 
disability, are addressed in the present action.  The 
remaining issues on appeal are addressed in the remand at the 
end of this action.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his PTSD. 

3.  An unappealed rating decision of July 1988 denied the 
veteran's claim for service connection for back disability.

4.  The evidence added to the record since the July 1988 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that additional medical evidence 
was received after the June 1998 Supplemental Statement of 
the Case, for which a waiver of initial MROC consideration 
was not submitted.  Moreover, the record reflects that 
records from the Social Security Administration (SSA), which 
may be relevant to the instant claim, have not been obtained.  
However, in light of the disposition of the veteran's claim 
discussed below, the Board concludes that a remand of the 
case is not warranted. 

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in February 1969.  In November 1992, service 
connection for PTSD was granted, for which the veteran was 
assigned a 10 percent evaluation effective May 18, 1992.  In 
August 1993, the MROC increased the rating assigned to 100 
percent disabling for the period from March 22, 1993, to July 
31, 1993, and assigned a 10 percent evaluation from August 1, 
1993.  In February 1994, the  MROC increased the evaluation 
assigned the veteran's PTSD to 30 percent disabling, 
effective from May 18, 1992, to March 21, 1993, and from 
August 1, 1993.  This evaluation has remained in effect since 
that time.

Service medical records document one occasion in which the 
veteran complained of increased nervousness.

On file are VA treatment records for 1979 to August 1999.  
The records document complaints of occasional nightmares, 
intrusive thoughts, feelings of guilt, nervousness, 
hypervigilance, an exaggerated startle reflex, 
claustrophobia, decreased energy, depression and efforts to 
avoid thoughts or reminders of service experiences.  The 
veteran also reported recently experiencing flashbacks.  He 
denied experiencing any suicidal or homicidal ideation or 
hallucinations.  The veteran reported that he had been 
divorced five times, and the records indicate that the 
veteran was sometimes homeless, and at other times lived 
alone or with relatives; he most recently reported living in 
a camper in the mountains in order to avoid people.  The 
records also indicate that the veteran had a history of 
intermittent employment in multiple jobs.  The treatment 
records document a history of alcohol abuse, with little or 
no recurrence of intoxication since 1992.  The notes also 
indicate that the veteran attended a VA inpatient PTSD 
program for several months in 1993, at the conclusion of 
which the veteran was felt to be unemployable.  An August 
1999 treatment note concluded that, although the veteran's 
symptoms improved with medication, his PTSD was considered 
moderate to severe in degree, and that the veteran's 
associated anxiety and phobic reactions, particularly to 
social situations, caused significant limitations in his 
daily life.

The VA treatment records show that, on mental status 
examination, the veteran was consistently alert and oriented, 
and neat and clean in appearance.  He exhibited anxiety, and 
his speech was relatively sparse.  His mood ranged from 
euthymic to mildly dysthymic and constricted, and his affect 
ranged from depressed to appropriate.  There was no evidence 
of delusions, and his insight and judgment ranged from fair 
to good.  His memory and concentration were considered 
impaired.  The veteran's diagnoses included PTSD, suspected 
mild dementia, mild major depression and alcohol dependence 
in remission.  The veteran was assigned Global Assessment of 
Functioning (GAF) scores ranging from 35 to 60.

In several statements on file, the veteran contended that 
since service he had experienced difficulty in maintaining 
employment and remaining in one place; he averred that he had 
held up to 50 jobs since service, and that he was unable to 
tolerate working indoors.

Of record is a statement by Y.H., a former spouse of the 
veteran, dated in May 1992.  The author stated that the 
veteran experienced trouble sleeping and concentrating.  She 
indicated that he did not trust authority figures and had 
held many jobs during the prior 15 years.  She also indicated 
that the veteran did not like to remain in one place for too 
long, and would go on long road trips alone and without 
warning.
 
The veteran was afforded a VA examination in July 1992, at 
which time he reported that he experienced nightmares and 
sleep difficulties several times each week.  He also 
complained of flashbacks and indicated that he was very 
irritable and would startle easily at loud noises.  The 
veteran reported that he used alcohol intermittently.  He 
stated that he had held up to 60 jobs since service and that 
he would leave his positions and his family for up to a week 
at a time without warning.  He explained that the positions 
he was better able to maintain involved very little contact 
with people.  The veteran indicated that he currently lived 
with his sister and reported that he was not close to his 
former spouses or to his children, and he denied maintaining 
any friendships.  On mental status examination, the veteran 
was oriented and cooperative and his speech was logical and 
coherent, without evidence of a thought disorder or 
organicity.  His affect was somewhat constricted and his mood 
was mildly depressed.  He denied any suicidal ideation, 
hallucinations or delusions, and his memory was described as 
intact and his ability to abstract as normal.  The examiner 
diagnosed the veteran with moderate PTSD and concluded that 
his symptoms had existed continuously since service.  

The veteran was afforded a hearing before a hearing officer 
at the MROC in June 1993.  At that time he testified that he 
experienced intermittent flashbacks.  He stated that he last 
worked on a steady basis in 1988, and that since that time he 
had worked only at odd jobs; he averred that trouble with 
concentration and irritability caused him to leave his jobs.  
The veteran stated that his treating physicians considered 
him to be unemployable, and he reported that he was currently 
in a PTSD inpatient program.  He denied any recent alcohol 
abuse.  

On file are medical records from the State of Wyoming 
Division of Vocational Rehabilitation, dated in August 1993.  
The records indicate that the veteran had PTSD, but exhibited 
a fair to good ability to interact with others, follow work 
instructions, handle work stresses, function independently, 
and maintain attention and concentration.  The records also 
indicate that the veteran exhibited no difficulty with 
reliability or with maintaining his personal appearance.

The veteran was afforded a VA examination in January 1995, at 
which time he reported experiencing intermittent depression 
with associated sleep difficulties, as well as isolative 
tendencies and problems with social interaction.  He 
complained of occasional nightmares, intrusive thoughts and 
problems with anger.  He denied experiencing any recent 
flashbacks but reported feelings of guilt and stated that he 
avoided reminders of Vietnam.  The veteran indicated that he 
had recently moved and that he currently lived alone, 
although he would occasionally stay with his girlfriend.  He 
stated that he continued to remain in touch with his 
children.  The veteran reported that he was last employed on 
a full time basis in 1988, and indicated that he would leave 
positions because of irritability and his inability to 
tolerate confining positions.  He indicated that he had held 
some part-time positions from 1988 to 1993, but that he had 
stopped working altogether secondary to back disability.  He 
denied any recent substance abuse.  On mental status 
examination, the veteran was alert, oriented and cooperative, 
and fairly well dressed and groomed.  He was nervous and 
exhibited mild psychomotor retardation.  His mood was 
depressed but his affect was appropriate.  The veteran's 
speech was relevant and coherent, if slow, and his memory was 
considered impaired.  The veteran denied any suicidal or 
homicidal ideations, or hallucinations or delusions, and 
there was no evidence of a thought disorder; his ability to 
abstract was considered good.  His insight and judgment were 
described as fair.  The veteran was diagnosed with PTSD and 
assigned a GAF score of 55, representing moderate symptoms 
and moderate difficulty in social and occupational 
functioning.

On file is the report of a May 1997 VA examination of the 
veteran, which documents complaints of continuous anxiety, 
daily intrusive memories, frequent nightmares and depression, 
feelings of guilt, irritability, difficulty concentrating, 
socially avoidant behavior, decreased interest in formerly 
pleasurable activities, and difficulty with trusting people.  
He also reported symptoms of hypervigilance and an 
exaggerated startle reflex, and indicated that he often awoke 
at night to "check his perimeter."  He denied experiencing 
recent flashbacks, although he stated that he experienced 
distress when exposed to stimuli which reminded him of 
Vietnam.  The veteran reported holding up to 250 jobs since 
service, and reported an incident at a former job which had 
triggered intrusive thoughts.  The veteran indicated that he 
would quit jobs because of an inability to tolerate stress, 
even in minimally intrusive settings, and because of 
difficulty in interacting with coworkers and supervisors.  
However, he stated that his back pain actually precipitated 
his decision to stop working altogether.  The veteran also 
reported that he had no friends or outside social activity.  
He denied the recent use of alcohol.  

On mental status examination, the veteran was alert, oriented 
and cooperative.  He appeared to be anxious and demoralized, 
but his thoughts were clear and goal oriented, without 
evidence of hallucinations or delusions.  His cognitive 
abilities were grossly intact and he denied any suicidal 
ideation.  The examiner diagnosed the veteran with severe 
PTSD and assigned a GAF score of 35.  The examiner noted that 
the veteran's irritability and emotional withdrawal had 
caused significant difficulty with his ability to interact 
with his coworkers and supervisors, consequently leading to 
the loss of employment positions.  The examiner concluded, in 
essence, that the veteran's PTSD had caused longstanding 
difficulty with his ability to obtain and retain employment, 
and that his PTSD had resulted in almost total isolation.  

Of record is a May 1997 statement by the veteran's current 
wife.  The author stated that she had known the veteran since 
1992, and that he had been unemployed since that time.  She 
indicated that the veteran would experience rapid mood 
changes, panic attacks and irritability, and that, due to the 
panic attacks in particular, he did not go to movies or to 
dinner.  She also reported that he exhibited impaired 
judgment and memory, that he exhibited problems with thinking 
in the abstract and in following simple instructions, that he 
had no motivation, that he was suspicious, and that he had no 
friends.  She also indicated that the veteran had left on 
several occasions for up to two weeks. 

At his July 1999 hearing before the undersigned, the veteran 
testified that he experienced intrusive thoughts triggered by 
certain smells, sights and sounds.  He also indicated that it 
was difficult for him to form his thoughts.  He indicated 
that he avoided crowds and would leave his residence only 
during times at which the fewest people would be around; he 
averred that he enjoyed living in the mountains.  He 
indicated that he had experienced recent flashbacks and 
trouble sleeping.  He testified that he stopped working 
altogether secondary to physical problems.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the MROC evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of November 1992.  The March 1993 
Statement of the Case and February 1994 and September 1995 
Supplemental Statements of the Case referred to the 
regulations then in effect.  The  MROC subsequently issued 
supplemental statements of the case in May 1997 and June 1998 
which considered the veteran's claim under the new schedular 
criteria.  

Previous PTSD Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

PTSD warrants a 30 percent rating for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

Review of the evidence of record discloses that the veteran 
has not worked on a full time basis since 1988 or on a part-
time basis since 1993, and that his work history prior to 
1988 is notable for a large number of positions held with 
different employers.  Although the veteran admittedly stopped 
working altogether secondary to physical disabilities, the 
evidence on file clearly shows that symptoms associated with 
his PTSD, particularly his difficulties with concentration 
and irritability, interfered with his ability, through the 
years, to retain employment.  VA treatment records have 
demonstrated the presence of significant and persistent PTSD 
symptomatology, and indicate that he was considered 
unemployable in 1993, and the most recent treatment records 
in August 1999 note that his PTSD continues to be severe in 
degree, and that his anxiety and phobic reactions in social 
situations cause significant limitations in his daily life.  
In addition, while the veteran's symptoms were described as 
moderate in nature on earlier VA examinations, the most 
recent examiner noted the presence of almost total isolation 
and indicated that the veteran's PTSD symptomatology was 
severe, assigning a GAF score consistent with this 
evaluation, and concluded that the veteran's PTSD produced 
massive difficulties in his ability to function socially and 
occupationally.  In view of the documented severity and 
persistence of the veteran's PTSD symptomatology, as well as 
his intermittent work history and the May 1997 VA examiner's 
opinion, the Board is satisfied that the veteran's PTSD has 
rendered him demonstrably unable to obtain or retain 
employment.  Accordingly, the Board concludes that a 100 
percent disability rating for the veteran's service-connected 
PTSD is warranted.  Since the Board concludes that a 100 
percent evaluation is warranted under the old criteria, it is 
not necessary to evaluate the veteran under the new rating 
criteria.


II.  New and material evidence

The veteran's claim for service connection for back 
disability was previously denied in a July 1988 rating 
decision.  Generally, a claim which has been denied in a 
final rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the July 1988 rating 
decision included service medical records which show that the 
veteran complained in January 1969 of back pain following a 
motor vehicle accident (MVA); the records are negative for 
further complaints, treatment or diagnosis of back problems.  
The evidence previously considered notably did not include 
any medical evidence linking any back disability to the 
veteran's period of service.

The evidence added to the record includes VA treatment 
records for 1979 to August 1999 which document numerous 
complaints of back pain which the veteran attributed to an 
MVA in service.  In an April 1997 psychiatry note, the 
veteran's treating physician diagnosed him with low back pain 
secondary to an MVA in Vietnam.  The Board concludes that 
this evidence is clearly new and material since there was no 
medical evidence previously of record indicating that his 
back disability was related to his period of service. 


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the provisions governing the payment of 
monetary benefits.

New and material evidence having been submitted, reopening of 
the claim for service connection for back disability is 
granted.
REMAND

The Board initially notes that the veteran, at his June 1993 
hearing before a hearing officer at the MROC, indicated that 
he desired to withdraw his appeal with respect to the issues 
of entitlement to service connection for residuals of 
fractures of the right hand and wrist, and for skin and 
bilateral knee disabilities; however, he has not formally 
withdrawn in writing his appeal with respect to these issues.  
See 38 C.F.R. § 20.204 (1999).  On remand, the MROC should 
seek clarification from the veteran as to whether he in fact 
desires to withdraw these issues from his appeal. 

The Board also notes that the veteran perfected an appeal 
with respect to entitlement to service connection for a 
hiatal hernia with gastroesophageal reflux and pylorospasm, 
and for stomach ulcers.  At his June 1993 hearing, the 
veteran indicated that he wished to withdraw his appeal with 
respect to service connection for stomach ulcers, but 
continue his appeal with respect to service connection for a 
hiatal hernia.  In a March 1994 statement, however, he 
requested that his appeal be amended to reflect only the 
issue of entitlement to service connection for peptic ulcer 
disease.  The Board therefore considers his March 1994 
statement to constitute a withdrawal of any claim for service 
connection for digestive system disability other than peptic 
ulcer disease. 

Briefly, the veteran contends that service connection for 
back disability, peptic ulcer disease and the residuals of a 
head injury, including headaches, is warranted.  The Board 
notes that the veteran has indicated on several occasions 
that he is in receipt of disability benefits from SSA.  As 
records associated with SSA's decision to grant the veteran 
such benefits are potentially relevant to the issues 
remaining on appeal, they should be obtained.

The Board also notes that, following the last supplemental 
statement of the case in June 1998, additional evidence, 
consisting of several VA treatment records not previously 
considered, was submitted, for which a waiver of initial MROC 
consideration of the evidence was not provided.  See 
38 C.F.R. § 20.1304 (1999).

With respect to entitlement to service connection for back 
disability, the Board notes that although an April 1997 
treatment note indicates that his low back complaints were 
related to an MVA in service, this conclusion was notably 
based solely on history supplied by the veteran, without 
review of the veteran's claims file.  The Board notes that 
the veteran has not been afforded a VA examination addressing 
the etiology of his back disability. 

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should request that the 
veteran clarify whether he desires 
to withdraw his appeal with respect 
to the issues of entitlement to 
service connection for residuals of 
fractures of the right hand and 
wrist, and for skin and bilateral 
knee disabilities.  If the veteran 
does desire to withdraw his appeal 
with respect to those issues, the 
MROC should ensure that the veteran 
withdraws his appeal in accordance 
with the requirements of 38 C.F.R. 
§ 20.204.

2.  The veteran should be requested 
to submit medical evidence linking 
his peptic ulcer disease and 
residuals of a head injury, 
including headaches, to service.

3.  The MROC should attempt to 
obtain a copy of any SSA decision 
awarding the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
award of SSA disability benefits was 
based, and copies of records 
associated with any subsequent 
disability determinations by the 
SSA.

4.  Thereafter, the veteran should 
be afforded an orthopedic 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any low, middle or upper back 
disability present.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed, and the examiner is to 
set forth all findings in detail.  
With respect to any back disorder 
present, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disorder is etiologically related to 
service or to any injury incurred 
therein.  The complete rationale for 
all opinions expressed should also 
be provided.  The claims folder, 
including a copy of this remand, 
must be made available to the 
examiner prior to the examination.  
The examination report is to reflect 
whether a review of the claims 
folder was made.  The examination 
report must be typed. 

5.  Thereafter, the MROC should 
review the claims file and ensure 
that the above development actions, 
including the requested examination 
and opinions, have been conducted 
and completed in full.  Then, the 
MROC should undertake any other 
indicated development and 
readjudicate the issues of 
entitlement to service connection 
for peptic ulcer disease and 
residuals of a head injury, 
including headaches, and adjudicate 
the reopened claim for service 
connection for back disability, 
based on a de novo review of the 
record.  If appropriate, the MROC 
should also readjudicate the claims 
for entitlement to service 
connection for residuals of 
fractures of the right hand and 
wrist, and for skin and bilateral 
knee disabilities.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the MROC should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran and his 
representative of any issue with respect to which further 
action is required to perfect an appeal.  The veteran and his 
representative should be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that 





have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







